
	
		I
		111th CONGRESS
		1st Session
		H. R. 1926
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Honda (for
			 himself, Mr. Farr,
			 Mr. Blumenauer,
			 Mr. Grijalva,
			 Mrs. Capps, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Science and
			 Technology
		
		A BILL
		To authorize the National Science Foundation to establish
		  a Global Warming Education Program.
	
	
		1.Short titleThis Act may be cited as the
			 Global Warming Education
			 Act.
		2.FindingsCongress finds that—
			(1)the evidence for human-induced global
			 warming is overwhelming and undeniable;
			(2)the United States
			 emits more carbon dioxide and other greenhouse gases than any other
			 country;
			(3)atmospheric carbon
			 can be significantly reduced through conservation, by shifting to renewable
			 energy sources such as solar, wind, tidal, and geothermal, and by increasing
			 the efficiency of buildings, including domiciles, and transportation;
			(4)providing clear
			 information about global warming, in a variety of forms, can remove the fear
			 and the sense of helplessness, and encourage individuals and communities to
			 take action;
			(5)implementation of
			 measures that promote energy efficiency, conservation, and renewable energy
			 will greatly reduce human impact on the environment; and
			(6)informing people
			 of new technologies and programs as they become available will ensure maximum
			 understanding and maximum impact of those measures.
			3.Global Warming
			 Education ProgramThe National
			 Science Foundation shall establish a Global Warming Education Program
			 to—
			(1)broaden the
			 understanding of human induced global warming, possible long- and short-term
			 consequences, and potential solutions;
			(2)apply the latest
			 scientific and technological discoveries to provide formal and informal
			 learning opportunities to people of all ages, including those of diverse
			 cultural and linguistic backgrounds; and
			(3)emphasize
			 actionable information to help people understand and to promote implementation
			 of new technologies, programs, and incentives related to energy conservation,
			 renewable energy, and greenhouse gas reduction.
			4.Program
			 elementsThe Global Warming
			 Education Program shall include—
			(1)a national information campaign to
			 disseminate information on and promote implementation of the new technologies,
			 programs, and incentives described in section 3(3); and
			(2)a
			 competitive grant program to provide grants to States, local municipalities,
			 educational institutions, and other organizations to—
				(A)create informal
			 education materials, exhibits, and multimedia presentations relevant to global
			 warming and climate science;
				(B)develop climate
			 science K–12 curriculum and supplementary educational materials; or
				(C)publish global
			 warming and climate science information in print, electronic, and audio-visual
			 forms.
				5.Report to
			 CongressNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the National
			 Science Foundation shall transmit to Congress a report that evaluates the
			 scientific merits, educational effectiveness, and broader impacts of activities
			 under this Act.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Science Foundation such sums as
			 may be necessary to carry out this Act.
		
